              Case 1:18-cv-12653-JGD Document 5 Filed 02/15/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT FOR
                      THE DISTRICT OF MASSACHUSETTS
____________________________________
EVELYN ESSA                          )
Plaintiff,                           )
                                     ) Docket No. 18-CV-12653-JGD
v.                                   )
                                     )
GENZYME CORPORATION,                 )
Defendant.                           )
____________________________________)

                                  PLAINTIFF’S VOLUNTARY DISMISSAL

          The Plaintiff, Evelyn Essa, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) hereby voluntarily

dismisses this action without prejudice. No Defendant has filed an answer or motion for

summary judgment as of the date of this filing.

                                                            Respectfully submitted,
                                                            The Plaintiff,
                                                            EVELYN ESSA,
                                                            By her attorneys,

                                                            COOPER CARGILL CHANT, P.A.

                                                            /s/ Christopher T. Meier
Date: February 15, 2019                                     ___________________________________
                                                            Christopher Meier, MA BBO# 640995
                                                            2935 White Mountain Highway
                                                            North Conway, New Hampshire 03860
                                                            Tel: (603) 356-5439
                                                            Fax: (603) 356-7975
                                                            Email: cmeier@coopercargillchant.com



Y:\CLIENT FILES\19959 - Essa\.001 v. Genzyme\Pleadings - MA Court\2019.02.15 Voluntary Dismissal.docx
